1                                                                      Honorable James L. Robart

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE

10
     THE HUMAN RIGHTS DEFENSE
11   CENTER and MICHELLE DILLON,                        No. 2:18-cv-01442-JLR

12                           Plaintiffs,                JOINT STATUS REPORT AND
                                                        ORDER
13           v.
                                                        Note on Motion Calendar:
14   U.S. DEPARTMENT OF HEALTH AND                      March 27, 2020
     HUMAN SERVICES, ADMINISTRATION
15   FOR CHILDREN AND FAMILIES, and
     OFFICE OF REFUGEE RESETTLEMENT,
16
                             Defendants.
17

18
            Plaintiffs THE HUMAN RIGHTS DEFENSE CENTER (“HRDC”) and
19
     MICHELLE DILLON (collectively, “Plaintiffs”) and Defendants U.S. DEPARTMENT OF
20
     HEALTH AND HUMAN SERVICES, ADMINISTRATION FOR CHILDREN AND
21
     FAMILIES and OFFICE OF REFUGEE RESETTLEMENT (collectively, “Defendants”)
22
     hereby provide the Court with a Joint Status Report pursuant to the Court’s February 24,
23
     2020 Order (Dkt. No. 47).
24
            Since the last Joint Status Report (Dkt. No. 46), filed on February 24, 2020,
25
     Defendants have made what they contend is the final production in response to Plaintiffs’
26
     requests. As indicated in the February 24, 2020 Joint Status report, Plaintiffs had certain

     JOINT STATUS REPORT
     AND [PROPOSED] ORDER
     No. 2:18-cv-01442-JLR – Page 1
1    questions for Defendants relating to one category of documents responsive to the FOIA

2    requests at issue in this litigation. Counsel for Defendants, a representative of the

3    Department of Health and Human Services, outside counsel for HRDC, and the general

4    counsel of HRDC discussed those issues in March of 2020. Plaintiffs have identified two

5    outstanding issue for Defendants to address, upon which Defendants are actively working.

6    The Parties are hopeful that the Defendants’ response to those issues will reveal whether

7    this case will need to be substantively litigated further, or if the only remaining issue is the

8    potential award of fees and costs.

9           In light of the above information, the Parties propose that a joint status report be

10   filed approximately one month from today, on or before May 1, 2020.

11          Dated: March 27, 2020                   Respectfully submitted,
12
                                                    ARETE LAW GROUP PLLC
13
                                                    By: /s/ Jeremy E. Roller
14                                                  Jeremy E. Roller, WSBA No. 32021
                                                    1218 Third Avenue, Suite 2100
15
                                                    Seattle, WA 98101
16                                                  Telephone (206) 428-3250
                                                    Fax (206) 428-3251
17                                                  jroller@aretelaw.com

18                                                  Attorneys for Plaintiffs The Human Rights
                                                    Defense Center and Michelle Dillon
19

20                                                  BRIAN T. MORAN
                                                    United States Attorney
21
                                                    By: /s/ Michelle R. Lambert
22                                                  Michelle R. Lambert, NYS # 4666657
                                                    Assistant United States Attorney
23                                                  United States Attorney’s Office
                                                    700 Stewart Street, Suite 5220
24                                                  Seattle, WA 98101
                                                    Telephone (206) 553-7970
25                                                  Fax (206) 553-4073
                                                    michelle.lambert@usdoj.gov
26
                                                    Attorneys for Defendants
     JOINT STATUS REPORT
     AND [PROPOSED] ORDER
     No. 2:18-cv-01442-JLR – Page 2
1                                            ORDER

2          It is hereby ORDERED that:

3          The parties shall submit a joint status report to the Court on or before May 1, 2020.

4          Dated this 27th day of March, 2020

5

6

7
                                                        A
                                                        JAMES L. ROBART
8
                                                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     JOINT STATUS REPORT
     AND [PROPOSED] ORDER
     No. 2:18-cv-01442-JLR – Page 3
1
                                           CERTIFICATE OF SERVICE
2
                     I hereby certify that on this date, I electronically filed the foregoing document with
3
          the Clerk of the Court using the CM/ECF system, which will send notification of such filing
4
          to the following:
5
          MICHELLE R. LAMBERT, NYS #4666657
6
          Assistant United States Attorney
7         United States Attorney’s Office
          700 Stewart Street, Suite 5220
8         Seattle, Washington 98101
          Phone: (206) 553-7970
9         Fax: (206) 553-4073
          Email: michelle.lambert@usdoj.gov
10

11        Attorneys for Defendants

12
                     DATED: March 27, 2020, at Seattle, Washington.
13

14                                                         s/ Annabel Barnes
                                                           Annabel Barnes, Legal Assistant
15

16

17
     999.21 sj021501 3/27/20
18

19

20

21

22

23

24

25

26


          JOINT STATUS REPORT
          AND [PROPOSED] ORDER
          No. 2:18-cv-01442-JLR – Page 4
